Citation Nr: 1038500	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-36 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for non-specific 
urethritis, also claimed as low groin, low back and back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1964 to September 
1966.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2005 and April 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

Regrettably, the Board must remand the Veterans claims to the RO 
via the Appeals Management Center (AMC), in Washington, DC for 
additional development and consideration.  


REMAND

The Veteran claims that his bilateral hearing loss, tinnitus and 
non-specific urethritis are all due to his military service.  
Consequently, he believes he is entitled to service connection 
for these claimed disorders.  

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

Generally, in order to establish service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) medical 
or, in some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system - such as sensorineural 
hearing loss - will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  However, this presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A layperson generally is incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

But there are exceptions to this general rule.  Lay testimony is 
competent, for example, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).

When, say, a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to VA 
standards, impaired hearing will be considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 must be currently present.  
Service connection is possible if such current hearing loss 
disability can be adequately linked to military service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis 
upon which to attribute the post-service findings to the injury 
in service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

Additionally, tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 
(31st ed. 2007).
U.S.C.A.  §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also notes that according to applicable regulation, VA 
must provide the Veteran a medical examination for a medical 
nexus opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claims, which is 
proof he has bilateral hearing loss and tinnitus.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence this proof, 
there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  His May 2005 
private treatment records from Dr. D.S. show a diagnosis of 
bilateral hearing loss and tinnitus.  Further, his VA treatment 
records from January 2006 also reflect current diagnoses for 
bilateral hearing loss and tinnitus.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

Consequently, the remaining determinative issue is whether the 
Veteran's bilateral hearing loss and tinnitus are somehow 
attributable to his military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  See, 
too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

Specifically concerning his claim for service connection for 
bilateral hearing loss, the Veteran received a private 
audiological consult in May 2005.  At that time, Dr. D.S. found 
that the Veteran had normal hearing dropping to severe 
sensorineural hearing loss and tinnitus, bilaterally.  His speech 
discrimination scores were noted at 94 percent.  At the January 
2006 VA audiological consultation, the Veteran was noted as 
having normal hearing through 1000 Hertz decreasing to mild to 
moderately severe sensorineural hearing loss, bilaterally with 
excellent word recognition scores.  The VA audiologist also noted 
the existence of bilateral tinnitus since the Veteran's military 
service.  However, neither Dr. D.S. nor the VA audiologist 
commented on the etiology of the Veteran's hearing loss or 
tinnitus, other than a reference to his claimed noise exposure 
while in the military.  Furthermore, the medical evidence of 
record does not contain the results of an audiogram illustrating 
the Veteran's readings in hertz at specific decibel levels as 
contemplated by the requirements of 38 C.F.R. § 3.385.  

Therefore, a VA compensation examination and opinion is necessary 
to determine whether the Veteran's current bilateral hearing loss 
and tinnitus may be attributable to his military service.  

Turning to the Veteran's claim of entitlement for service 
connection for non-specific urethritis, it is unclear whether the 
Veteran currently has non-specific urethritis.  His service 
treatment records (STRs) note complaints and treatment for non-
specific urethritis in November and December 1965.  However, his 
August 1966 separation examination fails to note non-specific 
urethritis.  

Additionally, the Veteran's post service treatment records do not 
list non-specific urethritis as a current disorder.  However, 
there are indications that the Veteran is still experiencing 
symptoms of the disorder, including hesitancy on urination and 
having to go to the bathroom to urinate on one or two occasions 
during the night.  The Veteran is also currently taking 
prescription medicine for these symptoms.  However, no diagnosis 
has been given for these symptoms.  Therefore, the Veteran must 
be afforded a VA compensation examination to first determine 
whether he has urethritis and, if so, whether it may be 
attributable to his military service.  

The Veteran must additionally be advised of the importance of 
reporting to the scheduled VA examination and of the possible 
adverse consequences, to include denial of his claims, of failing 
to so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination before an 
appropriate examiner, including an audiogram 
and Maryland CNC speech recognition test, to 
determine the nature, severity, and etiology 
of any current bilateral hearing loss and 
tinnitus.  Conduct all diagnostic testing and 
evaluation needed to make these 
determinations.  The examiner is then 
requested to determine whether the Veteran's 
bilateral hearing loss is sufficient to meet 
the threshold minimum requirements of 38 
C.F.R. § 3.385.  If this condition is 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss is etiologically related to 
military service, including especially any 
acoustic trauma during service, and taking 
into consideration the medical, occupational 
and recreational history prior to and since 
service.  

Additionally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any tinnitus is 
etiologically related to military service, 
including especially any acoustic trauma 
during service, and taking into consideration 
the medical, occupational and recreational 
history prior to and since service.  

The examiner should discuss the rationale for 
all opinions expressed.

If no opinion can be rendered concerning the 
claims, without resorting to pure 
speculation, explain why this is not 
possible.  Also, in order to facilitate 
making these important determinations, the 
examiner should review the relevant medical 
history in the Veteran's claims file, 
including a complete copy of this remand. 

The Veteran is hereby advised that failure to 
report for this rescheduled examination, 
without good cause, will have detrimental 
consequences on this pending claim.  
38 C.F.R. § 3.655 (2009).

2.  The Veteran should also be scheduled for 
a VA compensation examination to determine 
the nature and etiology of his urethritis.  
He is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences on 
this claim.  The examination should include 
any diagnostic testing or evaluation deemed 
necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

Based on physical examination and a 
comprehensive review of the claims file, the 
examiner is asked to confirm whether the 
Veteran has urethritis.  If he does, then the 
examiner must also provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that any 
current urethritis initially manifested 
during the Veteran's military service.  

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to find 
in favor of that conclusion as it is to find 
against it.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.

3.  The RO/AMC should read the medical 
opinions obtained to ensure that the remand 
directives have been accomplished, and should 
return the case to the examiner if all the 
questions posed are not answered.  

4.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


